DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
 
Response to Amendment
Applicant’s amendment has obviated some, but not all, of the objections to the specification previously given.  To the extent that an objection or rejection appears in the previous Office Actions but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in previous Office Actions and this Office Action, the objection or rejection is maintained.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 8, “data that is” should be “data that are”.   Examiner notes that “data” is the plural of “datum” and that the specification contains multiple instances of the term “data” being used as singular, which will not be further enumerated here.  Examiner requests that all such instances be corrected.  Note that Applicant’s amendment has not cured the issue as to .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius, “Self-Organized Reservoirs and Their Hierarchies” (“Lukoševičius”) in view of Tulapurkar et al., “Spin-Torque Diode Effect in Magnetic Tunnel Junctions,” in 438(7066) Nature 339-42 (2005) (“Tulapurkar”) and further in view of Widrow et al., “Neural Nets for Adaptive Filtering and Adaptive Pattern Recognition,” in 21.3 Computer 25-39 (1988) (“Widrow”) and Antonelo et al., “Imitation Learning of an Intelligent Navigation System for Mobile Robots using Reservoir Computing,” in 10th Braz. Symp. Neural Networks 93-98 (2008) (“Antonelo”).
Regarding claim 1, Lukoševičius discloses “[a] self-organizing reservoir (SOR) computing system (RNN containing update equations for a radial basis function model is similar to a recursive self-organizing map model but is different in that leaky integration is used; the model is called a self-organizing reservoir (SOR) – Lukoševičius, sec. 2), comprising: 
an input layer that outputs an input layer signal corresponding to input data (RNN updates equations for a radial basis function model based on an input signal and an input weight matrix [implying the existence of an input layer into which the input is input] – Lukoševičius, sec. 2, first paragraph); 
a reservoir layer that includes a nonlinear signal path … and outputs a reservoir layer signal in response to the input layer signal (RNN update equations for a radial basis function model include an equation for a vector of reservoir neuron activations x(n) [reservoir layer signal] that is updated based on a nonlinear function of a difference between the square of the Euclidean norm of the difference between an input weight vector and an input vector and the square of the Euclidean norm of the difference between a recurrent weight vector and the reservoir activation at a previous time step – Lukoševičius, sec. 2), …; [and] 
an output layer that outputs output data corresponding to the reservoir layer signal (to evaluate empirically the quality of reservoirs for given tasks, a linear readout y(n) [output data, from an output layer] from the reservoir can be trained to match a desired output; y(n) is calculated as the product of an output weight matrix and a vector concatenation involving x(n) [reservoir layer signal] -- Lukoševičius, sec. 3, esp. penultimate paragraph)….”1
Lukoševičius does not appear to disclose explicitly the further limitations of the claim.  However, Tulapurkar discloses the generation of “a nonlinear signal path using physical resonance phenomena (the application of a small radio-frequency alternating current to a nanometer-scale magnetic tunnel junction can generate a measurable direct-current voltage across the device when the frequency is resonant with the spin oscillations that arise from the spin-torque effect – Tulapurkar, p. 339, first paragraph; the magnitude of that voltage is a nonlinear function of the frequency of the current – id. at Fig. 2 and accompanying text)….”
Lukoševičius and Tulapurkar both relate to the generation of nonlinear signals and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lukoševičius to generate the nonlinear signal path using physical resonance phenomena, as disclosed by Tulapurkar, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the reservoir to provide new functionalities beyond those possible with devices not relying on physical resonance phenomena.  See Tulapurkar, p. 339, first paragraph.
adaptive linear combiner (ALC) is the basic building block of most adaptive systems; input signals (to the ALC) comprise an input signal vector [e.g., the output values of the linear readout/output vector of Lukoševičius], and the output vector (of the ALC) is the inner product or dot product of the input signal vector with a weight vector [i.e., a weight is applied to each respective output value input to the ALC] – Widrow, p. 25, first paragraph under “The adaptive linear combiner;” see also Fig. 1 [showing that the error between the linear combination of outputs and weights and a desired response is fed into an adaptive algorithm, and the result of the adaptive algorithm is used to update the weights]).”
Widrow and the instant application both relate to reservoir computing models and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius and Tulapurkar to apply weights corresponding to output values output by nodes of the output layer, as disclosed by Widrow.  In so doing, an ordinary artisan before the effective filing date would merely be attaching an adaptive filter to the output layer of the reservoir computing system disclosed by Lukoševičius/Tulapurkar according to known methods.  The adaptive filter disclosed by Widrow would not function any differently in the system of Lukoševičius and Tulapurkar than it would alone, and an ordinary artisan would have recognized that making such a combination would have produced the predictable result that the learning of the system is confined to the output layer and not to the entire system (including the reservoir).  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Antonelo discloses that “weights within the reservoir layer are fixed at randomly determined initial values (reservoir computing uses a fixed (usually random) RNN that is used as a reservoir of rich dynamics; the reservoir has fixed weights – Antonelo, last full paragraph on p. 93); … [and]
the output layer includ[es] nodes (see Antonelo Fig. 1 and note that the output layer contains nodes)….”
See Antonelo, last full paragraph on p. 93.

Claim 20 is a method claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 2, Lukoševičius, as modified by Tulapurkar, Widrow, and Antonelo, discloses that “the system learns by updating the weights of the adaptive filter (the signal output by the adaptive linear combiner is compared with a desired response and the difference is an error signal; the ALC’s weighting coefficients are generally adjusted [updated] to minimize the mean square of the error signal – Widrow, p. 25, first paragraph under “The adaptive linear combiner;” see also Fig. 1 [showing that the error between the linear combination of outputs and weights and a desired response is fed into an adaptive algorithm, and the result of the adaptive algorithm is used to update the weights]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Tulapurkar/Antonelo to allow the system to learn by updating the adaptive filter’s weights, as disclosed by Widrow.  In so doing, an ordinary artisan before the effective filing date would merely be attaching a trainable adaptive filter to the output layer of the reservoir computing system disclosed by Lukoševičius/Tulapurkar/Antonelo according to known methods.  The adaptive filter disclosed by Widrow would not function any differently in the system of Lukoševičius/Tulapurkar/Antonelo than it would alone, and an ordinary artisan would have recognized that making such a combination would have produced the predictable result that the learning of the system See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 4, Lukoševičius, as modified by Tulapurkar, Widrow, and Antonelo, discloses that “the nonlinear signal path includes: 
an oscillator that outputs a signal with a frequency corresponding to an input signal (bias T is used to pass high-frequency current (200 MHz to 15 GHz) through the MTJ and measure the d.c. voltage simultaneously [implying that an oscillator is outputting such high-frequency current] – Tulapurkar, p. 339, third paragraph; see also Fig. 1a (showing that a current signal is input to the bias T)); and 
a nonlinear transducer that outputs a signal that is nonlinear with respect to the frequency of the signal output by the oscillator (application of a small radio-frequency alternating current to a nanometer-scale magnetic tunnel junction (MTJ) [nonlinear transducer] can generate a measurable direct current voltage across the device when the frequency is resonant with the spin oscillations that arise from the spin-torque effect; in experiments performed on an MTJ to measure a diode effect, a bias is used to pass high-frequency current through the MTJ and measure the d.c. voltage simultaneously – Tulapurkar, p. 339, first three paragraphs; direct-current voltage generated by the device in response to the alternating current is, for a given external magnetic field, a nonlinear function of the frequency of the current in GHz – id. at Fig. 2 and accompanying text).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lukoševičius/Widrow/Antonelo to include a nonlinear transducer that outputs a signal that is nonlinear with respect to the frequency of a signal output by another device, as disclosed by Tulapurkar, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a physical implementation of the nonlinearities necessary for the rich dynamics of reservoir networks.  See Lukoševičius, sec. 2.

application of a small radio-frequency alternating current to a nanometer-scale magnetic tunnel junction (MTJ) can generate a measurable direct current voltage across the device when the frequency is resonant with the spin oscillations that arise from the spin-torque effect; in experiments performed on an MTJ to measure a diode effect, a bias is used to pass high-frequency current through the MTJ and measure the d.c. voltage simultaneously – Tulapurkar, p. 339, first three paragraphs; direct-current voltage generated by the device in response to the alternating current is, for a given external magnetic field, a nonlinear function of the frequency of the current in GHz – id. at Fig. 2 and accompanying text).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lukoševičius/Widrow/Antonelo to employ a spin-torque diode to output a signal that is nonlinear with respect to the frequency of a signal output by another device, as disclosed by Tulapurkar, and an ordinary artisan could reasonably expect to have done so successfully.  In so doing, an ordinary artisan before the effective filing date would be taking advantage of enhanced properties of spin torque diodes, such as the production of larger voltages than their semiconductor counterparts (see Tulapurkar, p. 342, last paragraph) and the production of functionalities not available with conventional electronic devices (see Tulapurkar, p. 339, first paragraph).

Regarding claim 11, Lukoševičius, as modified by Tulapurkar, Widrow, and Antonelo, discloses that “the reservoir layer includes: 
a plurality of neurons (see Antonelo, Fig. 1, section labeled “Reservoir”); and 
a plurality of first nonlinear signal paths that transfer signals output respectively by at least some of the neurons among the plurality of neurons respectively to at least some of the neurons among the plurality of the neurons (echo state network is composed of a hyperbolic-tangent RNN (i.e., the reservoir) [tanh = nonlinearity] and a linear readout output layer that maps the reservoir states to the desired output – Antonelo, sec. 2, first paragraph; see also Fig. 1, arrows connecting neurons within the reservoir [first nonlinear signal paths]).”
Lukoševičius, Tulapurkar, Widrow and Antonelo all relate to the generation of nonlinear signals and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Tulapurkar/Widrow to include nonlinear signal paths among neurons in the reservoir, as disclosed by Antonelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to take advantage of the rich dynamics of the reservoir layer while saving computational costs over traditional RNN techniques that converge slowly.  See Antonelo, last full paragraph on p. 93-paragraph spanning pp. 93-94.

Regarding claim 12, Lukoševičius, as modified by Tulapurkar, Widrow, and Antonelo, discloses that “the reservoir layer further includes a plurality of second nonlinear signal paths that output the input layer signal to each of at least some of the neurons among the plurality of neurons (see Antonelo Fig. 1, arrows connecting input neurons to the reservoir [second signal paths]; see also sec. 2, first paragraph (disclosing that the update equation for the nodes in the reservoir is a nonlinear function of the input at a given time)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Tulapurkar/Widrow to include nonlinear signal paths between the input and the reservoir, as disclosed by Antonelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to take advantage of the rich dynamics of the reservoir layer while saving computational costs over traditional RNN techniques that converge slowly.  See Antonelo, last full paragraph on p. 93-paragraph spanning pp. 93-94.

Regarding claim 13, Lukoševičius, as modified by Tulapurkar, Widrow, and Antonelo, discloses that “each neuron among the plurality of neurons updates a neuron value according to a product of signals note that equation (1) in Antonelo sec. 2 discloses an update equation for the reservoir state [comprising the neurons in the reservoir] that is a nonlinear function of both the input [that arrives at the neuron through the second signal paths] and the reservoir state [including that of other neurons, with which the neuron communicates through the first signal paths] at a previous time step; note also that each of the input and the reservoir state is multiplied by a weight matrix; see also Fig. 1).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Tulapurkar/Widrow to update the neurons in the reservoir based on products involving both the signal paths among neurons in the reservoir and the signal paths between input neurons and reservoir neurons, as disclosed by Antonelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the reservoir to update its state according to the latest inputs and the current state of the reservoir, thereby ensuring that the output of the reservoir reflects the most current conditions.  See Antonelo, sec. 2, first two paragraphs.

Regarding claim 14, Lukoševičius, as modified by Tulapurkar, Widrow, and Antonelo, discloses that “at least some of the neurons among the plurality of neurons attenuate the neuron values using time constants differing from the time constants of other neurons (in some works on reservoir computing, some experiments use two pools of neurons in the reservoir with distinct leak rates [time constants] to achieve better performance – Antonelo, sec. 2, last full paragraph on p. 94).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Tulapurkar/Widrow to use multiple time constants to attenuate the neuron values, as disclosed by Antonelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the performance of the network relative to a network in which only one time scale is used.  See Antonelo, p. 95, last paragraph.

in some works on reservoir computing, some experiments use two pools of neurons in the reservoir with distinct leak rates [time constants] to achieve better performance – Antonelo, sec. 2, last full paragraph on p. 94; two of the models have two pools of neurons with distinct leak rates (that is, half of the neurons in the reservoir use a leak rate equal to 0.1 and the other half use a leak rate equal to 1) [with the minimum difference being 0.9 and the difference here being 1 * 0.9] – id. at sec. 4.1, second paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Tulapurkar/Widrow to attenuate neuron values using time constants that are integer multiples of a minimum time constant difference, as disclosed by Antonelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the performance of the network relative to a network in which only one time scale is used.  See Antonelo, p. 95, last paragraph.
  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Tulapurkar, Widrow, and Antonelo and further in view of Fang et al., “Giant Spin-Torque Diode Sensitivity in the Absence of Bias Magnetic Field,” in 7.1 Nature Comms. 1-7 (2016) (“Fang”).
Regarding claim 3, Lukoševičius, as modified by Tulapurkar, Widrow, Antonelo, and Fang, discloses that “the nonlinear signal path outputs a nonlinear signal based on a nonlinear Lorentz function (spin-torque diode response is studied using ferromagnetic measurements; in measuring the rectified voltage as a function of the frequency, the ferromagnetic resonance spectra are well fitted by a sum of symmetric and antisymmetric Lorentzian functions with identical resonant frequency – Fang, p. 3, first paragraph under “Detection properties” and Fig. 2a).”
Lukoševičius, Tulapurkar, Widrow, Antonelo, and Fang all relate to the generation of nonlinear signals and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective See Fang, p. 2, first paragraph.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Tulapurkar, Widrow, and Antonelo and further in view of Mentzer (US 5821824) (“Mentzer”).
Regarding claim 6, neither Lukoševičius, Tulapurkar, Widrow, nor Antonelo appears to disclose explicitly the further limitations of the claim.  However, Mentzer discloses that “the oscillator is a voltage controlled oscillator (VCO) that outputs a signal with a frequency corresponding to a voltage of an input signal (in a multistage voltage-to-current (VI) converter for producing an output voltage for controlling a voltage-controlled oscillator (VCO), the transfer function of the VI converter is such that the output clock frequency-to-input voltage transfer function of a system including the VI converter and the VCO is at least approximately linear over a desired output clock frequency range [so the VCO’s output frequency is controlled by its input voltage] – Mentzer, abstract).”
Lukoševičius, Tulapurkar, Widrow, Antonelo, and Mentzer all relate to the generation of nonlinear signals and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Tulapurkar/Widrow/Antonelo to include a voltage controlled oscillator that outputs a signal with a frequency corresponding to a voltage of an input signal, as disclosed by Mentzer, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the user or the system to control the frequency of the input signal.  See Mentzer, col. 2, l. 57-col. 3, l. 7.

in a voltage-to-current converter for controlling a voltage controlled oscillator, bias circuitry may be provided for producing nonzero output voltage in response to zero input voltage – Mentzer, abstract and col. 2, l. 57-col. 3, l. 7; this is performed by choosing another voltage V5 to be greater than the threshold voltage of a transistor so that a bias current through a resistor is nonzero – id. at col. 6, ll. 34-48).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Tulapurkar/Widrow/Antonelo to output a signal with a frequency corresponding to the sum of an input voltage and a bias voltage, as disclosed by Mentzer, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would give the system greater control over the output by allowing it to output a nonzero voltage even in response to a zero input voltage.  See Mentzer, col. 2, l. 57-col. 3, l. 7.

Regarding claim 8, Lukoševičius, as modified by Tulapurkar, Widrow, Antonelo, and Mentzer, discloses “an organization processing section that organizes the reservoir layer, based on the reservoir layer signal output by the reservoir layer into which the input layer signal for training is input (RNN containing update equations for a radial basis function model is similar to a recursive self-organizing map model but is different in that leaky integration is used; the model is called a self-organizing reservoir (SOR); the unit activation for the model is a Gaussian radial basis function that takes as an argument the input signal u(n) and outputs an update for a vector of reservoir neuron activations that is used to calculate a vector of reservoir activations x(n) [reservoir layer signal] for a current time step – Lukoševičius, sec. 2).”

s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Tulapurkar, Widrow, Antonelo, and Mentzer and further in view of Dasgupta (US 20180268285) (“Dasgupta”).
Regarding claim 9, the rejection of claim 8 is incorporated.  As has been shown above, Mentzer teaches the production of a “bias voltage”.  Neither Lukoševičius, Tulapurkar, Widrow, Antonelo, nor Mentzer appears to disclose explicitly the further limitations of the claim.  However, Dasgupta teaches “the organization processing section updates the bias … based on the reservoir layer signal output by the reservoir layer into which the input layer signal for the training is input (bias vector of a Gaussian dynamic Boltzmann machine (DyBM) at each time point may be dependent on its previous value and the weighted output of the RNN layer; state of RNN may be updated, and the bias vector may be updated; RNN may be treated as a reservoir network, in which case the weights are initialized randomly and kept fixed – Dasgupta, paragraphs 21-22; see also Fig. 2 (showing that the weights Win are input to the RNN/reservoir layer and the output x of the RNN/reservoir is input to the DyBM)).”
Dasgupta and the instant application both relate to reservoir networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius, Tulapurkar, Widrow, Antonelo, and Mentzer to update the bias based on a signal output by the reservoir layer, as disclosed by Desgupta, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the network learns the most relevant information necessary to perform prediction tasks.  See Dasgupta, paragraphs 21-22.  Furthermore, having the change bias come in the form of a voltage difference is an obvious design choice.  In representing the change in bias as a voltage difference, the ordinary artisan would merely be implementing a known way to encode a bias in a physical implementation of a known variety of neural network.  An ordinary artisan before the effective filing date would have known that encoding the bias in this way would have yielded the predictable result that the parameters of the network can be manipulated by manipulating electrical quantities.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 10, the rejection of claim 9 is incorporated.  Lukoševičius further discloses that “the reservoir layer includes:  
P201702059US01 (M1812)Page 36 of 40a plurality of neurons that each output[s] the reservoir layer signal (RNN update equation for a vector of reservoir neuron activations is based, inter alia, on a vector of reservoir neuron activations [implying that each of the reservoir output vector’s entries represents the output of one neuron] – Lukoševičius, sec. 2); and 
a plurality of the nonlinear signal paths that are each provided to be, at least one of, between the input layer and at least some of the neurons among the plurality of neurons and between some of the neurons among the plurality of neurons (RNN update equation for a vector of reservoir neuron activations is a nonlinear function of, inter alia, a vector of inputs [implying that there are signal paths between the input and the neurons in the reservoir] – Lukoševičius, sec. 2).”

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Tulapurkar, Widrow, and Antonelo and further in view of Avkarogullari et al. (US 9250665) (“Avkarogullari”).
Regarding claim 16, neither Lukoševičius, Tulapurkar, Widrow, nor Antonelo appears to disclose explicitly the further limitations of the claim, other than that Lukoševičius discloses a “reservoir layer” as disclosed in claim 1.  However, Avkarogullari discloses “a temperature controller that performs control to keep a temperature of the [processor] at a reference temperature (in a power manager controller of a processor, a summator receives an actual temperature measurement from temperature sensors and a target [reference] temperature; the summator takes the difference between the actual and target temperatures, and the result may be provided to a temperature control unit that may output a target power to a summator – Avkarogullari, col. 6, ll. 15-54; see also Fig. 3).”
Avkarogullari and the instant application both relate to temperature control of hardware and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of See Avkarogullari, col. 3, ll. 12-24.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Tulapurkar, Widrow, and Antonelo and further in view of Skibo et al. (US 20160274025) (“Skibo”).
Regarding claim 17, neither Lukoševičius, Tulapurkar, Widrow, nor Antonelo appears to disclose explicitly the further limitations of the claim.  However, Skibo discloses “a deterioration detector that detects deterioration of the … layer based on change due to aging of the … layer signal output by the … layer into which the input layer signal for testing is input (in a system for detecting gases and airborne compounds, environmental influence and aging effects are mitigated by independent calibration of frequency and intensity – Skibo, paragraph 51; a signal analysis subsystem transmits data from an existing database of spectroscopic features of analytes of interest and an actively updated database of spectroscopic features of analytes of interest to an adaptive neural network array to perform a determination of concentration and mass per unit volume, and the results are transmitted to the adaptive database for continuous performance enhancement, as well as compensation for equipment aging parameters, and error functions are created by comparing the output of the neural network with historical or “training” parameters [the existence of equipment aging parameters indicates that the system detects and takes into account changes in the signal output due to equipment aging] – id. at paragraph 54).”
Skibo and the instant application both relate to the detection of aging equipment and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius/Tulapurkar/Widrow/Antonelo to detect deterioration of the output signal due to equipment aging, as disclosed by Skibo, and an ordinary artisan See Skibo, paragraph 54.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lukoševičius in view of Antonelo and further in view of Widrow.
Regarding claim 18, Lukoševičius discloses “[a] self-organizing reservoir (SOR) computing system (RNN containing update equations for a radial basis function model is similar to a recursive self-organizing map model but is different in that leaky integration is used; the model is called a self-organizing reservoir (SOR) – Lukoševičius, sec. 2) comprising: 
an input layer that outputs an input layer signal corresponding to input data (RNN updates equations for a radial basis function model based on an input signal and an input weight matrix [implying the existence of an input layer into which the input is input] – Lukoševičius, sec. 2, first paragraph);  
P201702059US01 (M1812)Page 38 of 40a reservoir layer that includes a plurality of neurons and outputs a reservoir layer signal in response to the input layer signal (RNN update equations for a radial basis function (RBF) model include an equation for a vector of reservoir neuron activations x(n) [reservoir layer signal] that is updated based on a nonlinear function of a difference between the square of the Euclidean norm of the difference between an input weight vector and an input vector and the square of the Euclidean norm of the difference between a recurrent weight vector and the reservoir activation at a previous time step; RBF neurons have very different properties from a weighted sum and nonlinearity model – Lukoševičius, sec. 2), …; and 
an output layer that outputs output data corresponding to the reservoir layer signal (to evaluate empirically the quality of reservoirs for given tasks, a linear readout y(n) [output data, from an output layer] from the reservoir can be trained to match a desired output; y(n) is calculated as the product of an output weight matrix and a vector concatenation involving x(n) [reservoir layer signal] -- Lukoševičius, sec. 3, esp. penultimate paragraph)….” 
Lukoševičius appears not to disclose explicitly the further limitations of the claim.  However, Antonelo discloses that “weights within the reservoir layer are fixed at randomly determined initial values (reservoir computing uses a fixed (usually random) RNN that is used as a reservoir of rich dynamics; the reservoir has fixed weights – Antonelo, last full paragraph on p. 93); …
the output layer includ[es] nodes (see Antonelo Fig. 1 and note that the output layer contains nodes); and … 
at least some of the neurons among the plurality of neurons attenuate neuron values using time constants that are different from the time constants of other neurons (in some works on reservoir computing, some experiments use two pools of neurons in the reservoir with distinct leak rates [time constants] to achieve better performance – Antonelo, sec. 2, last full paragraph on p. 94).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lukoševičius to use multiple time constants to attenuate the neuron values, as disclosed by Antonelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the performance of the network relative to a network in which only one time scale is used.  See Antonelo, p. 95, last paragraph.
Neither Lukoševičius nor Antonelo appears to disclose explicitly the further limitations of the claim.  However, Widrow discloses “an adaptive filter for applying adaptive filter weights corresponding to respective output values output by each node of the output layer (adaptive linear combiner (ALC) is the basic building block of most adaptive systems; input signals (to the ALC) comprise an input signal vector [e.g., the output values of the linear readout/output vector of Lukoševičius], and the output vector (of the ALC) is the inner product or dot product of the input signal vector with a weight vector [i.e., a weight is applied to each respective output value input to the ALC] – Widrow, p. 25, first paragraph under “The adaptive linear combiner;” see also Fig. 1 [showing that the error between the linear combination of outputs and weights and a desired response is fed into an adaptive algorithm, and the result of the adaptive algorithm is used to update the weights]).”
Widrow and the instant application both relate to reservoir computing models and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lukoševičius and Antonelo to apply weights corresponding to output values output by nodes of the output layer, as disclosed by Widrow.  In so doing, an ordinary artisan before the effective filing date would merely be attaching an adaptive filter to the output layer of the reservoir computing system disclosed by Lukoševičius/Antonelo according to known methods.  The adaptive filter disclosed by Widrow would not function any differently in the system of Lukoševičius and Antonelo than it would alone, and an ordinary artisan would have recognized that making such a combination would have produced the predictable result that the learning of the system is confined to the output layer and not to the entire system (including the reservoir).  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 19, Lukoševičius, as modified by Antonelo and Widrow, discloses that “differences between the time constants of neurons among the plurality of neurons are integer multiples of a minimum value among the differences between the time constants (in some works on reservoir computing, some experiments use two pools of neurons in the reservoir with distinct leak rates [time constants] to achieve better performance – Antonelo, sec. 2, last full paragraph on p. 94; two of the models have two pools of neurons with distinct leak rates (that is, half of the neurons in the reservoir use a leak rate equal to 0.1 and the other half use a leak rate equal to 1) [with the minimum difference being 0.9 and the difference here being 1 * 0.9] – id. at sec. 4.1, second paragraph).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lukoševičius/Widrow to attenuate neuron values using time constants that are integer multiples of a minimum time constant difference, as disclosed by Antonelo, and an ordinary See Antonelo, p. 95, last paragraph.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s only statement requiring a response is the assertion, unaccompanied by argument, that Antonelo does not teach the newly added limitations of claims 1 and 18.  Applicant’s Remarks dated May 20, 2021 (“Remarks”) at 14, 17.  To the extent not rendered moot by the use of Antonelo in the rejection of claim 1, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although the claim as written could conceivably be interpreted as a software reservoir computing model in which the reservoir layer “us[es] physical resonance phenomena” in the sense of computationally modeling physical resonance phenomena or otherwise using the phenomena in a non-tangible sense, the specification, at paragraph 3, makes clear that the reservoir is a physical entity.  Therefore, while Examiner is not applying a rejection under 35 USC § 101 on the ground that the claim is directed to software per se, the claim as written is a sufficiently close call that Examiner recommends that Applicant add more language from the specification indicating that the “layers” are physical, tangible devices rather than software abstractions.